Title: To James Madison from Charles Scott, 21 August 1804 (Abstract)
From: Scott, Charles
To: Madison, James


21 August 1804, Culpeper County, Virginia. “Having it in contemplation to remove to Louisiana I have been solicited by some of my Friends to make application for an appointment which I am informed has not yet been made; that of attorney General for one of the districts of Louisiana and as it is my intention to reside in that country as a professional Character it would certainly be advantageous to me to be introduced by the Government of the U. States. Should this appointment not have been made & you will be kind enough to apprize me of it, I will inclose to you Letters from such legal Characters as may possibly induce you to make a nomination in my Favor to the President.”
